Citation Nr: 0931392	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1964, and from June 1968 to October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO before the 
undersigned in July 2009.  A transcript of the proceeding is 
of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2005 VA examination report stated that there was no 
residual pathology to render a diagnosis of asbestosis.  
However, the Veteran submitted an August 2001 pulmonary 
consultation which diagnosed parenchymal pulmonary 
asbestosis.  In addition, a January 1999 private chest X-ray 
report diagnosed changes consistent with asbestosis.  In 
addition, at his hearing, the Veteran testified that he has 
been diagnosed and treated for asbestosis at the VA 
outpatient clinic in Beaumont, Texas.  However, such records 
are not contained in the claims file.  He should be provided 
another opportunity to provide information regarding his 
asbestosis claim and afforded an opportunity to be 
reexamined.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact the Veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for asbestosis from the VA 
outpatient clinic in Beaumont, Texas.

2.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
professional to ascertain the 
relationship, if any, between any 
pulmonary condition present and his 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests or studies should be 
accomplished.  The examiner is to consider 
and comment on all medical evidence of 
record relative to any diagnosed pulmonary 
condition, including the occupational 
history section of the private August 2001 
private pulmonary consultation report 
regarding the Veteran's asbestos exposure 
history.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any pulmonary condition 
present was causally related to the 
Veteran's service, to include as due to 
any asbestos exposure during service.  The 
examiner is to specifically comment on the 
diagnoses contained in the August 2001 
private pulmonary consultation report and 
the January 1999 private chest X-ray 
report and, if in the opinion of the 
examiner, any current asbestosis 
disability is present but is not related 
to service, to specify the cause of such 
asbestosis.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

